DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Examiner Note
This is a Non-Final Detailed Action in response to application filed on 14 July 2021. The present application claims 1-20, submitted on 14 July 2021 are pending.  

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-20 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Owen (U.S. Patent No. 3,784,002).
Regarding claim 1, Owen discloses (see Figure 1 and Figure 6) a method for packaging a plurality of containers (10) in a flexible container (see Column 2, line 14-24), the method comprising: providing a flexible carrier (see Figure 1 and Figure 6) having a plurality of bands (34) defining a corresponding plurality of container receiving openings (16), wherein each container (10) of the plurality of containers (10) is positioned in a respective container receiving opening (16); providing a series of frangible lines of separation (14; 18) between each container receiving opening (16); and removing a container (10) from the package resulting in the separation of the frangible lines of separation (14; 18) defining the respective container receiving opening (16), wherein the container (10) and a respective band of the plurality of bands (34) are removed from the package together (see Column 3, line 12-40).
Regarding claim 2, Owen discloses (see Figure 1 and Figure 6) wherein each container receiving opening (16) is dividable from the package with a longitudinal and a transverse frangible line of separation (14; 18).
Regarding claim 3, Owen discloses (see Figure 1 and Figure 6) a positioning at least two finger loops (12) relative to the plurality of bands (34).
Regarding claim 4, Owen discloses (see Figure 1 and Figure 6) wherein at least one finger loop (12) is severed upon removal of a proximate container (10) from the package (see Figure 2 and Figure 5).
Regarding claim 5, Owen discloses (see Figure 1 and Figure 6) comprising providing an integral handle (12) with the plurality of bands (see Column 3, line 41-50).
Regarding claim 6, Owen discloses (see Figure 1 and Figure 6) wherein removal of six containers (10) results in no remaining separate carrier portion (see Figure 2 and Figure 5).
Regarding claim 7, Owen discloses (see Figure 1 and Figure 6) wherein the frangible lines of separation (14; 18) comprise a plurality of closely spaced perforations that extend laterally relative to a longitudinal direction of the carrier (see Column 2, line 16-37).
Regarding claim 8, Owen discloses (see Figure 1 and Figure 6) wherein the closely spaced perforations (14; 18) are graduated longer toward each end of each aperture (see Column 2, line 16-37).
Regarding claim 9, Owen discloses (see Figure 1 and Figure 6) comprising twisting the container (10) to remove both the container (10) and the respective band from the package (see Column 3, line 46-60).
Regarding claim 10, Owen discloses (see Figure 1 and Figure 6) comprising pulling the container (10) downwardly to remove both the container (10) and the respective band from the package (see Column 3, line 46-60).
Regarding claim 11, Owen discloses (see Figure 1 and Figure 6) a flexible container carrier (see Column 2, line 14-24) for unitizing a plurality of containers (10) comprising: a plurality of bands (34) defining a corresponding plurality of container receiving openings (16), wherein each container (10) of the plurality of containers (10) is positioned in a respective container receiving opening (16); a series of frangible lines (14; 18) of separation between each container receiving opening (16), wherein the frangible lines of separation (14; 18) are adapted to remove a respective band (34) of the plurality of bands (34) when a corresponding container is removed (see Column 3, line 46-60).
Regarding claim 12, Owen discloses (see Figure 1 and Figure 6) comprising at least one of a handle and a panel (12) formed adjacent the array of container receiving apertures (see Column 3, line 41-50).
Regarding claim 13, Owen discloses (see Figure 1 and Figure 6) wherein each container receiving opening (16) includes a longitudinal and a transverse frangible line of separation (see Column 2, line 16-37).
Regarding claim 14, Owen discloses (see Figure 1 and Figure 6) comprising at least two finger loops (12) positioned relative to the plurality of bands (34).
Regarding claim 15, Owen discloses (see Figure 1 and Figure 6) wherein at least one finger loop (12) is configured to sever upon removal of a proximate container (10) from the package (see Figure 2 and Figure 5).
Regarding claim 16, Owen discloses (see Figure 1 and Figure 6) comprising an integral handle (12) formed relative to the plurality of bands (see Column 3, line 41-50).
Regarding claim 17, Owen discloses (see Figure 1 and Figure 6) wherein removal of six containers (10) results in no remaining separate carrier portion (see Figure 2 and Figure 5).
Regarding claim 18, Owen discloses (see Figure 1 and Figure 6) wherein the frangible lines of separation (14; 18) comprise a plurality of closely spaced perforations (see Figure 6) that extend laterally relative to a longitudinal direction of the carrier (see Column 2, line 16-37).
Regarding claim 19, Owen discloses (see Figure 1 and Figure 6) wherein the closely spaced perforations (14; 18) are graduated longer toward each end of each aperture (12).
Regarding claim 20, Owen discloses (see Figure 1 and Figure 6) a plurality of adjacent carriers (34) formed in a generally continuous string (see Figure 6).
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to XAVIER A MADISON whose telephone number is (571)272-7786. The examiner can normally be reached M-F 8:30 a.m. - 5 p.m..
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Thanh Truong can be reached on (571) 272-4472. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/XAVIER A MADISON/Examiner, Art Unit 3731                             

/ROBERT F LONG/Primary Examiner, Art Unit 3731